DETAILED ACTION

Claim Objections
Claims 16 and 23 is objected to because of the following informalities:  The Applicant recites an alternative transitional phrase (“contains or consist”). It is suggested that the Applicant use a single transitional phrase because the closed transitional phrase will be ignored. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US 2015/0353732 A1 (hereinafter “Wang”). The present invention pertains to a composition comprising the following:
A polymer selected from an aromatic polycarbonate;
A anhydride-functionalized ethylene-alpha-olefin copolymer (10 – 25 mol% of 1-octene/75 – 90 mol% of ethylene) having a Mw of 50,000 to 500,000 g/mol;
Talc;
Phenolic antioxidants or phosphites.
Wang teaches a thermoplastic composition comprising a blend of 64.2 parts aromatic polycarbonate resin (PC1/PC2), 20 parts talc (F1/F2) and 2 parts maleic anhydride modified ethylene-octene copolymer (Fusabond MN-493D by Dupont; Mw = 165,000) and 0.08 parts phosphite stabilizer Irgafos 168. See Wang, Tables 1 & 2 (Work Ex. 8A). Wang further teaches processes for producing molded articles using the thermoplastic composition in a twin-strew extruder. See Wang, [0098] and [0218] - [0222].

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh